 



Exhibit 10.3
FIRST AMENDMENT
TO THE
ZIMMER HOLDINGS, INC.
STOCK PLAN
FOR NON-EMPLOYEE DIRECTORS
This First Amendment to the Zimmer Holdings, Inc. Stock Plan for Non-Employee
Directors (the “Plan”) is hereby adopted by Zimmer Holdings, Inc. (the
“Company”), effective as of January 1, 2005.
WHEREAS, the Plan was adopted effective as of August 6, 2001; and
WHEREAS, the Company wishes to amend the Plan solely to comply with changes
required by Section 409A of the Internal Revenue Code of 1986, as amended.
NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2005, as
follows:

1.   A new paragraph is added to the end of Section 2, Administration, which
shall read as follows:       The Committee shall maintain appropriate records of
awards granted and vested prior to January 1, 2005, that may provide for a
deferral of compensation within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), together with any earnings or
losses attributable thereto. Such awards shall be governed by the terms of the
Plan as in effect on October 3, 2004.   2.   A new Section 5(i) shall be added
to the Plan, which shall read as follows:

(i) No Deferral Feature. No Option granted under this Plan shall include any
feature for the deferral of compensation other than the deferral of recognition
of income until the later of exercise or disposition of the Option under
Section 83 of the Code, or the time the stock acquired pursuant to the exercise
of the Option first becomes substantially vested (as defined in regulations
interpreting Section 83 of the Code).

3.   A new Section 6(d) is hereby added, which shall read as follows:

(c) Compliance with Section 409A of the Code. Notwithstanding any provision of
the Plan to the contrary, in the event any Award under this Section 6
constitutes or provides for a deferral of compensation within the meaning of
Section 409A of the Code, the Award shall comply in all respects with the
applicable requirements of Section 409A of the Code; the agreement evidencing
the Award shall include all provisions required for the Award to comply with the
applicable requirements of Section 409A of the Code; and those provisions of the
Award agreement shall be deemed to constitute provisions of the Plan.

